--------------------------------------------------------------------------------

Exhibit 10.4
 
OTTER TAIL CORPORATION
2014 STOCK INCENTIVE PLAN
2015 RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR EXECUTIVE OFFICERS
 
This Restricted Stock Unit Award Agreement for Executive Officers is between
Otter Tail Corporation, a Minnesota corporation (the “Corporation”), and the
person named in the attached Restricted Stock Unit Award Certificate who is an
Executive Officer of the Corporation effective as of the date of grant (the
“Grant Date”) set forth in the attached Restricted Stock Unit Award Certificate.
 
WHEREAS, the Corporation, pursuant to the Otter Tail Corporation 2014 Stock
Incentive Plan (the “Plan”), wishes to grant the Executive Officer the
opportunity and right to receive a number of the Corporation’s Common Shares,
par value $5.00 per share (the “Common Shares”), subject to the terms and
conditions contained in this Agreement and in the attached Restricted Stock Unit
Award Certificate, which is made a part hereof.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Corporation and the Executive Officer hereby
agree as follows:
 
1. Award of Restricted Stock Units. The Corporation hereby grants to the
Executive Officer, effective as of the Grant Date, an award of Restricted Stock
Units representing the right to receive that number of Common Shares set forth
in the attached Restricted Stock Unit Award Certificate (the “Shares”), on the
terms and conditions set forth in this Agreement, the Restricted Stock Unit
Award Certificate and the Plan.
 
2. Rights of the Executive Officer with Respect to the Units. The Executive
Officer shall not have any rights of a holder of Shares unless and until Shares
are actually issued to the Executive Officer after vesting as provided in this
Agreement. However, if any cash dividends or other cash distributions are
distributed to shareholders of the Corporation, the Executive Officer shall have
the right to receive a Dividend Equivalent (as defined under Section 6(d) of the
Plan) in cash equal to the amount of the dividend or distribution that would
have been paid on the number of Shares equal to the number of Restricted Stock
Units then outstanding under this Agreement (whether vested or unvested) as of
the close of business on the applicable record date. Payment of the Dividend
Equivalent shall be made at or near the same time the corresponding dividend is
distributed to shareholders of the Corporation generally, but in all events
shall be paid within the same calendar year that includes the declaration date.
Any Dividend Equivalent paid on unvested Restricted Stock Units under this
Section 2 shall be subject to the Corporation’s right to demand repayment under
Section 5 below.
 
3. Vesting and Payment. Subject to the terms and conditions of this Agreement,
the Restricted Stock Units shall vest, and the corresponding Shares shall be
issued, in installments on the dates and in the amounts set forth in the
attached Restricted Stock Unit Award Certificate if the Executive Officer
remains continuously employed by the Corporation until the respective vesting
dates.
 

 

 

 

 
4. Change in Control. Notwithstanding the vesting provision contained in Section
3 above, but subject to the other terms and conditions set forth herein, upon
the occurrence of a Change in Control (as defined in the Plan) prior to any
termination of the Executive Officer’s employment, the Executive Officer shall
become immediately and unconditionally vested in all of the Restricted Stock
Units then outstanding under this Agreement, and the corresponding Shares shall
be issued promptly following the Change in Control. Notwithstanding the
foregoing, if any payment due under this Section 4 is deferred compensation
subject to Section 409A of the Code, and if the Change in Control is not a
“change in control event” that serves as a permissible payment event under
Treasury Regulation § 1.409A-3(i)(5) or such other regulation or guidance issued
under Section 409A of the Code, then the Restricted Stock Units shall vest upon
the Change in Control as provided above but payment under this Section 4 shall
be delayed until the earlier of (i) the applicable vesting dates (corresponding
to each installment) set forth in in the vesting schedule in the attached
Restricted Stock Unit Award Certificate or (ii) the Executive’s separation from
service (subject to any additional required delay under Section 9(a)).
 
5. Additional Vesting Rules; Forfeiture.
 
(a)           If the Executive Officer ceases to be employed by the Corporation
by reason of disability (as determined under any long-term disability program
then maintained by the Corporation that is applicable to the Executive Officer);
death; or retirement (normal or early retirement under any retirement plan of
the Corporation that is applicable to the Executive Officer) prior to the
vesting of the Restricted Stock Units pursuant to Section 3 or 4 hereof, the
Executive Officer or the Executive Officer’s legal representatives,
beneficiaries or heirs, as the case may be, shall become immediately vested, as
of the date of termination for disability, death or retirement, in all of the
unvested Restricted Stock Units then outstanding under this Agreement, and the
corresponding Shares shall be issued upon such termination of employment
(subject to any required delay under Section 9(a)). No transfer by will or the
applicable laws of descent and distribution of any Shares which vest by reason
of the Executive Officer’s death shall be effective to bind the Corporation
unless the Compensation Committee shall have been furnished with written notice
of such transfer and a copy of the will or such other evidence as the
Compensation Committee may deem necessary to establish the validity of the
transfer.
 
(b)           If the Executive Officer’s employment relationship with the
Corporation ceases for reasons other than disability, death or retirement prior
to the vesting of the Shares pursuant to Section 3 or 4 hereof, the Executive
Officer’s rights to all of the unvested Restricted Stock Units then outstanding
under this Agreement shall be immediately and irrevocably forfeited, including
the right to Dividend Equivalents. In addition, upon such event, the Corporation
shall have the right to demand immediate repayment of any Dividend Equivalents
paid on unvested Restricted Stock Units.
 

2

 

 

 
6. Restriction on Transfer. The Restricted Stock Units, the right to Dividend
Equivalents or the right to receive Shares may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of or encumbered, other
than by will or the laws of descent and distribution, and no attempt to transfer
the Restricted Stock Units, the right to Dividend Equivalents and the right to
receive the Shares, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the transferee with any interest or right in or with
respect to the Restricted Stock Units, Dividend Equivalents or the Shares. No
transfer by will or the applicable laws of descent and distribution of the
Restricted Stock Units, the Dividend Equivalents or the Shares shall be
effective to bind the Corporation unless the Committee shall have been furnished
with written notice of such transfer and a copy of the will or such other
evidence as the Committee may deem necessary to establish the validity of the
transfer.
 
7. Issuance of Shares. After the Shares become payable pursuant to Section 3, 4
or 5 hereof, and following payment of the applicable withholding taxes pursuant
to Section 8 hereof, the Corporation shall promptly cause to be issued a
certificate or certificates, registered in the Executive Officer’s name or in
the name of the Executive Officer’s legal representative, beneficiaries or
heirs, as the case may be, representing the Shares (less any Shares withheld to
pay withholding taxes) and shall cause such certificate or certificates to be
delivered to the Executive Officer or the legal representatives, beneficiaries
or heirs, as the case may be. Upon issuance of the Shares, the corresponding
Restricted Stock Units (and Dividend Equivalent rights) shall be cancelled.
 
8. Income Tax Matters.
 
(a)           The Executive Officer acknowledges that the Executive Officer will
consult with the Executive Officer’s personal tax advisor regarding the income
tax consequences of the grant of the Restricted Stock Units, the payment of
Dividend Equivalents on the Restricted Stock Units and the issuance of Shares
upon the vesting of the Restricted Stock Units or any other matters related to
this Agreement. In order to comply with all applicable federal or state income
tax laws or regulations, the Corporation may take such action as it deems
appropriate to ensure that all applicable federal or state payroll, withholding,
income or other taxes, which are the sole and absolute responsibility of the
Executive Officer, are withheld or collected from the Executive Officer.
 
(b)           In accordance with the terms of the Plan, and such rules as may be
adopted by the Compensation Committee under the Plan, you may elect to satisfy
your federal and state income tax withholding obligations arising from the
receipt of the Shares by (i) delivering cash, check (bank check, certified check
or personal check) or money order payable to the order of the Corporation, (ii)
having the Corporation withhold a portion of the Shares otherwise to be
delivered having a Fair Market Value equal to the amount of the employer’s
minimum statutory withholding requirements, or (iii) delivering to the
Corporation Common Shares having a Fair Market Value equal to the amount of such
taxes. The Corporation will not deliver any fractional Share but will pay, in
lieu thereof, the Fair Market Value of such fractional Share. Your election must
be made on or before the date that the amount of tax to be withheld is
determined.
 

3

 

 

 
9. Miscellaneous.
 
(a)           Notwithstanding the foregoing, to the extent that any payment due
hereunder is (i) deferred compensation subject to Section 409A of the Code
(“Section 409A”), and (ii) is payable to a specified employee (as that term is
defined in Section 409A), and (iii) is payable on account of the specified
employee’s separation from service (as that term is defined in Section 409A),
payment of any part of such amount that would have been made during the six (6)
months following the separation from service shall not then be paid but shall
rather be paid on the first day of the seventh (7th) month following the
separation from service.
 
 (i)           For this purpose, specified employees shall be identified by the
Corporation on a basis consistent with regulations issued under Section 409A,
and consistently applied to all plans, programs, contracts, etc. maintained by
the Corporation that are subject to Section 409A.
 
 (ii)          For this purpose “termination of employment” shall be defined as
“separation from service” as that term is defined under Section 409A.
 
 (iii)         The right to payment of Dividend Equivalents is, for purposes of
Section 409A, intended to be a separate right to payment (apart from the right
to receive Shares) that is payable currently as and when cash dividends or other
cash distributions are distributed, as permitted under § 1.409A-3(e) where
dividends or distributions are anticipated to be paid at least annually.
 
 (iv)        To the extent that Section 409A is applicable to this Agreement,
this Agreement shall be construed and administered to comply with the rules of
section 409A. Neither the Corporation nor any of its officers, directors, agents
or affiliates shall be obligated, directly or indirectly, to any participant or
any other person for any taxes, penalties, interest or like amounts that may be
imposed on the participant or other person on account of any amounts under this
Plan or on account of any failure to comply with any Code section.
 
(b)           Nothing contained in this Agreement or the Plan shall confer on
the Executive Officer any right to continue in the employ of the Corporation or
affect in any way the right of the Corporation to terminate the employment of
the Executive Officer at any time.
 
(c)           The Corporation shall not be required to deliver any Shares until
the requirements of any federal or state securities laws, rules or regulations
or other laws or rules (including the rules of any securities exchange) as may
be determined by the Corporation to be applicable are satisfied.
 
(d)           This Agreement is subject to the terms of the Plan, including,
without limitation, the provision for adjustments in Section 4(c) of the Plan.
Terms used in this Agreement which are not defined herein shall have the
respective meanings given to such terms in the Plan. A copy of the Plan is
available to the Executive Officer upon request.
 

4

 

 

 
(e)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Minnesota, without giving effect to the
conflicts of laws principles thereof.
 
(f)           Headings in this Agreement are for convenience of reference only
and shall not be deemed in any way to be material or relevant to the
construction or interpretation of this Agreement or any provision hereof.
 
(g)           THIS RESTRICTED STOCK UNIT AWARD AGREEMENT FOR EXECUTIVE OFFICERS
IS ATTACHED TO AND MADE A PART OF A RESTRICTED STOCK UNIT AWARD CERTIFICATE FOR
EXECUTIVE OFFICERS AND SHALL HAVE NO FORCE OR EFFECT UNLESS SUCH RESTRICTED
STOCK UNIT AWARD CERTIFICATE FOR EXECUTIVE OFFICERS IS DULY EXECUTED AND
DELIVERED BY THE CORPORATION AND THE EXECUTIVE OFFICER.
 
* * * * * * * *
 

5

 

 

 
OTTER TAIL CORPORATION
2014 STOCK INCENTIVE PLAN

 
RESTRICTED STOCK UNIT AWARD CERTIFICATE FOR EXECUTIVE OFFICERS
 
This certifies the award of restricted stock units as specified below which has
been granted under the Otter Tail Corporation 2014 Stock Incentive Plan (the
“Plan”), the terms and conditions of which are incorporated by reference herein
and made a part hereof. In addition, the award shown in this Certificate is
nontransferable and is subject to the terms and conditions set forth in the
attached 2015 Restricted Stock Unit Award Agreement for Executive Officers of
which this Certificate is a part.
 
[Name and address of recipient]
 
[Social Security Number of recipient]
 
You have been granted the following Award:
 
Grant Type:                              Restricted Stock Unit
 
Number of Units:                     ____________________
 
Grant Date:                               February 6, 2015
 
Vesting Schedule:
 
Date
 
Percentage of
Restricted Units Vested
February 6, 2016
 
25%
February 6, 2017
 
25%
February 6, 2018
 
25%
February 6, 2019
 
25%



By the Corporation’s and your signature below, it is agreed that this award of
restricted stock units is governed by the terms and conditions of the 2015
Restricted Stock Unit Award Agreement for Executive Officers, a copy of which is
attached and made a part of this document, and the Corporation’s 2014 Stock
Incentive Plan.
 

 
OTTER TAIL CORPORATION
     
 
By:
     
Edward J. McIntyre
   
Its: Chief Executive Officer
         
[Name of recipient]

 

 

 

 